internal_revenue_service number release date -------------------- --------------------------------------------------- -------------------------------------------- --------------------------------- ---------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-113804-06 date date ----------------------------------- legend entity e -------------------------------------------- ------------------------------------- related entities re -------------------------------- -------------------------------- ------------------------------------------------------- -------------------------------- -------------------------------------------------------------- -------------------------------- dear --------------- ------------------------ this responds to your authorized representative’s letter of date and subsequent correspondence on behalf of entity e and its related entities re requesting a ruling concerning the deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra in addition your representative also requested rulings regarding the trust associated with the plan under sec_83 sec_451 sec_671 and sec_677 of the code entities e and re are represented to be plr-113804-06 tax-exempt organizations which are eligible employers described in sec_457 of the code re are represented to be in the same controlled_group as their parent e under the plan an eligible_participant a member of a select group of highly compensated employees determined as provided thereunder may elect to defer compensation that would have been received for services rendered to his employer in any taxable_year until death or severance_from_employment with the employer the re have also adopted the plan as their deferred_compensation plan under the plan the participant s election to defer compensation not yet paid or made available must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective for such amounts the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan pursuant to the plan the employer may make matching or other discretionary employer contributions to a participant’s account up to a maximum amount determined thereunder however such employer contributions are included in determining whether a participant has reached the maximum annual deferral limitation under sec_457 or of the code the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 the plan provides that the deferred amounts will be distributed to the participant or to the beneficiary after the participant’s death in a lump sum within a short_period after the participant’s severance_from_employment thus meeting the distribution_requirements of sec_401 and sec_457 of the code the plan provides that all amounts deferred under the plan and all income attributable to such amounts will remain until made available to the participants or beneficiaries solely the property and rights of the participant’s employer subject only to the claims of the employer's general creditors the plan also provides that a participant or beneficiary has only an unsecured right to benefits thereunder and no right or claim against the assets of his her employer the rights of any participant or beneficiary to payments pursuant to the plan are generally non-assignable and not subject_to pledge alienation or encumbrance e has adopted a related trust to help it and the res meet their obligations under the plan the trust conforms to the model language contained in sec_5 of revproc_92_64 1992_2_cb_11 that serves as a plr-113804-06 safe_harbor against the constructive receipt of income and the realization of economic benefit the trust contains no language that is inconsistent or conflicts with the model trust language under the trust all trust assets of e or an re remain subject_to the claims of its general creditors in the event of that employer’s insolvency e represents that the trust is valid under the appropriate state law and that all material terms and provisions of the trust including the creditors' rights clause are enforceable under the appropriate state law e further represents that the trustee of the trust is an independent third party that may be granted corporate trustee powers under the appropriate state law sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan described in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan of a tax-exempt employer any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 requires an eligible_plan of a tax-exempt employer to provide that i all amounts of compensation deferred under the plan ii all property and rights purchased with such amounts and iii all income attributable to such amounts property or rights must remain until made available to the participant or other beneficiary solely the property and rights of the employer without being restricted to the provision of benefits under the plan subject only to the claims of the employer's general creditors sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable sec_1_83-3 of the income_tax regulations provides that for plr-113804-06 year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employees' trust are included as compensation in an employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_402 of the code provides that contributions made by an under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 195_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors provides that generally an arrangement will be treated as a_trust if it can be shown that the purposes of the arrangement is to vest in trustees the responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of a business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that sec_301_7701-4 of the procedure and administration regulations sec_1_677_a_-1 of the regulations provides that under sec_677 of plr-113804-06 such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor benefits to plan participants and their beneficiaries however in the event that e or an re becomes insolvent the trustee will have the obligation to hold the trust assets and income for the benefit of that employer's general creditors the trust agreement further provides that a participant receives no beneficial_ownership in or preferred claim on any trust assets therefore contributed assets will be held in trust and in the event of the insolvency of e or an re the employer’s assets will be fully within reach of its creditors other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provisions of the trust requiring use of the employer’s trust assets to satisfy the claims of its general creditors in the event of its insolvency is enforceable by its creditors under federal and state law and based on the information submitted and representations made we conclude that provided i that the creation of the trust does not cause the plan to be under the terms of the trust assets may be placed in trust to provide based upon the provisions of the plan summarized above the documents presented and representations made we conclude as follows the plan adopted by entity e and its related entities re is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under the egtrra amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient s gross_income for the taxable_year or years in which such amounts are paid or made available to a participant or beneficiary in accordance with the terms of the plan under the economic benefit and constructive receipt doctrines of sec_61 and sec_451 of the code neither the creation of the plan or the plr-113804-06 trust nor the contribution of assets to the trust will create taxable_income for participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting the trust will be classified as a_trust within the meaning of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of r and each re contributing to the trust each such employer shall be treated as the owner of the trust to the extent of its proportionate contributions to the trust under sec_677 of the code to the extent that amounts in the trust are attributable to services provided for e or that re accordingly there shall be included in computing the taxable_income and credits of each such employer the appropriate portion of items of income deductions and credits against tax of the trust under sec_671 subject_to the provisions of the code applicable to sec_501 organizations neither the creation of the trust nor the contribution of assets by e or an re to the trust will result in a transfer of property for purposes of sec_83 of the internal_revenue_code or sec_1_83-3 of the regulations no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to amounts deferred including the earnings thereon after the date this ruling is issued the service expresses no opinion as to the consequences of the arrangement under title i of the employee_retirement_income_security_act_of_1974 if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and its related tax-exempt affiliates the res that have adopted the plan also this ruling applies only to the plan submitted on date and to the revised trust document submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely robert d patchell branch chief qualified_plans branch employee_benefits office of division counsel associate counsel enclosure
